--------------------------------------------------------------------------------



Exhibit 10.1

 
EMPLOYMENT AGREEMENT
 
This Employment Agreement, dated as of August 1, 2017, is made and entered into
between Brian M. Culley, an individual having an address at 2153 Whisper Wind
Ln., Encinitas, CA 92024 (the “Executive”) and Artemis Therapeutics Inc., a
Delaware corporation (the “Company”).


W I T N E S S E T H:
 
WHEREAS, the Company desires to employ the Executive; and
 
WHEREAS, the Executive is willing to render services to the Company, on the
terms and subject to the conditions hereinafter set forth;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements and promises hereinafter set forth, the parties hereto covenant and
agree as follows:


1.             EMPLOYMENT.  The Company will employ the Executive as its Interim
Chief Executive Officer (“CEO”) and the Executive hereby accepts such
employment, upon the terms and subject to the conditions hereinafter set forth,
commencing August 1, 2017, (the “Start Date”), and continuing until terminated
pursuant to Section 4 hereof. The term “Employment Period” as used herein means
the entire period during which the Executive continues to be employed by the
Company hereunder.
 
2.             DUTIES.
 
(a)          Obligations of Executive.  The Executive will report to the Board
of Directors of the Company (the “Board”). The Executive will perform and
discharge diligently and faithfully the duties as may be assigned to him from
time to time by the Board.
 
(b)          Scope of Employment. The Executive will devote the required
business time, exercising his full attention, skills and energies to the
performance of his duties hereunder and to the promotion of the business of the
Company. The parties anticipate the Executive’s hourly commitment to be highly
variable and dependent upon the specific urgencies or activities of the Company.
Therefore, the Executive’s average hourly commitment will not amount to
full-time employment per month for the coming six (6) months. However, there
will be surge periods from time to time, and travels will be required.
Consistent with such duties, the Executive hereby agrees not to be employed,
become an officer of, or be engaged in, any other business activity during the
Employment Period without the Company’s written approval which will not be
unreasonably withheld; provided, however, that this will not be construed as
preventing him from investing his personal assets in businesses which do not
compete with the Company.  Notwithstanding the foregoing, and contingent upon it
not resulting in a conflict with Company’s interests, or with the Executive’s
commitment above to devote his full attention, skills and energies to the
performance of his duties for the Company, the Executive’s engagement with
Global Blood Therapeutics, Inc., according to a consulting agreement between it
and the Executive dated March 21, 2017, is hereby approved by the Company.
 

--------------------------------------------------------------------------------

(c)          Restrictive Covenants.  The Executive is delivering to the Company
simultaneously with his execution of this Agreement a signed copy of the
Executive Confidentiality and Intellectual Property Rights Agreement annexed
hereto as Exhibit A (the “Restrictive Covenants”).
 
3.             COMPENSATION AND BENEFITS.
 
(a)          Salary.  For services rendered by the Executive hereunder, the
Company will pay Executive a gross base salary (the “Salary”) at the annual rate
of One Hundred and Fifty Thousand US Dollars (US$150,000), less payroll
deductions and withholdings as required by applicable law.  Notwithstanding the
foregoing, if, by December 31, 2017 (the “Investment Date”), the Company
receives capital investments in an aggregate amount that exceeds two million
dollars (US$2,000,000.00) (the “Capital Raise”), the Salary will increase to an
annual rate of Three Hundred Thousand US Dollars (US$300,000.00), less payroll
deductions and withholdings as required by applicable law.  The Salary will be
payable in accordance with the Company’s normal payroll practices.
 
(b)          Bonus.
 
(i) The Executive shall be entitled to receive an annual bonus (a
“Performance Bonus”) of up to 50% of Executive’s Salary, up to a maximum of
$120,000, to be paid no later than February 15th of the following year. The
Board shall meet no later than January 31st, 2018 and thereafter, December 31st
of each year, to determine the Executive’s percent performance toward the
Board-approved corporate goals (the “Corporate Goals”) outlined in Appendix A
and as amended on an annual basis, at the sole discretion of the Board.
 
(ii) In addition, in the event of a successful Capital Raise in advance of the
Investment Date, the Executive shall be entitled to receive, within ten (10)
business days of the closing of the financing, a bonus of Twelve Thousand and
five hundred US Dollars (US$12,500.00) for each month the Executive was employed
with the Company prior to the Investment Date, including pro-rata for any
partial months, in which the Executive was employed with the Company prior to
the Investment Date. The parties hereby confirm and agree that the date of
closing of financing shall be considered the date of receipt of such Capital
Raise by the Company.
 
(c)          Benefits.  Beginning on the Start Date and until the end of the
Employment Period, the Company will provide the Executive with health and dental
group coverage and any other employee benefits, including life insurance and
pension benefits, made generally available to salaried employees of the Company
from time to time, in accordance with the respective terms of such plans and
programs.  Such benefits may be modified at any time in the sole and absolute
discretion of the Company. Executive will be responsible for any other
allocation or payments as may be required by the health or dental insurance
plans.
 

--------------------------------------------------------------------------------

(d)          Equity Compensation.
 
(i) In consideration of the full and complete performance of the Services and
subject to the approval of the Company's Board of Directors, Executive shall be
granted non-statutory stock option to purchase 242,640 shares of the Company's
Common Stock (the "Options"). The Options shall be subject to a 48-month vesting
period where 1/48 of the Options shall vest on a monthly basis starting from the
first (1st) day of the month following the date of issuance of the Options (the
“Vesting Period”), so that following each month commencing the vesting
commencement date as specified above 5,055 Options shall become fully vested, in
each case – provided that the Agreement is in effect at such time.
 
(ii) Subject to the approval of the Company's Board of Directors, the Executive
may be entitled to an additional, one-time, fully-vested non-statutory stock
option grant to purchase up to 48,528 shares of the Company’s Common Stock (“the
Bonus Options”), considering Executive’s percent performance toward the
Corporate Goals shown in Appendix A, as well as other relevant considerations as
will be determined by the Board at its sole discretion.
 
 (iii) Subject to Executive completing at least six (6) month of employment with
the Company, and if, within the period commencing 60 days prior to a Change of
Control and ending on the first anniversary of the Change of Control,
Executive’s services to the Company are terminated by the Company without Cause,
then the vesting of the Options under 3(d) shall be partially accelerated such
that 50% of unvested Options shall constitute vested Options. Subject to
Executive completing at least six (6) month of employment with the Company, and
if, within the period commencing 60 days prior to a Change of Control and ending
on the first anniversary of the Change of Control, Executive’s services to the
Company are terminated (ii) by Executive for Good Reason, then the vesting of
the Options under 3(d) shall be fully accelerated such that 100% of unvested
Options shall constitute vested Options. For purposes of this section, “Change
of Control” means (i) a merger or consolidation in which (x) the Company is a
constituent party or (y) a subsidiary of the Company is a constituent party and
the Company issues shares of its capital stock pursuant to such merger or
consolidation, except any such merger or consolidation involving the Company or
a subsidiary in which the shares of capital stock of the Company outstanding
immediately prior to such merger or consolidation continue to represent, or are
converted into or exchanged for shares of capital stock that represent,
immediately following such merger or consolidation, a majority, by voting power,
of the capital stock of (1) the surviving or resulting corporation or (2) if the
surviving or resulting corporation is a wholly owned subsidiary of another
corporation immediately following such merger or consolidation, the parent
corporation of such surviving or resulting corporation; or (ii) the sale, lease,
transfer, exclusive license or other disposition, in a single transaction or
series of related transactions, by the Company or any subsidiary of the Company
of all or substantially all the assets of the Company and its subsidiaries taken
as a whole, or the sale or disposition (whether by merger, consolidation or
otherwise) of one or more subsidiaries of the Company if substantially all of
the assets of the Company and its subsidiaries taken as a whole are held by such
subsidiary or subsidiaries, except where such sale, lease, transfer, exclusive
license or other disposition is to a wholly owned subsidiary of the Company. For
purposes of this section, “Good Reason” shall exist upon (i) mutual written
agreement by Executive and the Company that Good Reason exists; (ii) material
reduction of the Executive’s annual base salary without the prior consent of the
Executive (other than a reduction in annual base salary that is implemented in
connection with a contemporaneous reduction in annual base salaries affecting
other senior executives of the Company); or (iii) demotion of the Executive to a
position with responsibilities substantially less than the Executive’s current
position without the prior consent of Executive; provided however, that a change
in Executive’s position following a Change of Control shall not constitute Good
Reason so long as Executive retains substantially the same duties and
responsibilities of a division, subsidiary or business unit that constitutes
substantially the same business of the Company following the Change of Control.
 

--------------------------------------------------------------------------------

(iv) In the event of Recapitalization as defined below or any issuance of
Company securities consisting of Common Stock or are convertible or exercisable
for shares of Common Stock, the Company will make the proper adjustments to the
Prices, the Options and the Additional Options. Recapitalization shall mean any
event of share combination or subdivision, share split, reverse share split,
share dividend, distribution of bonus shares or any other reclassification,
reorganization or recapitalization of the Company’s share capital.
 
(v) The exercise price per share shall be equal to the fair market value per
share on the date the Options or the Bonus Options is granted. Upon termination
of the Agreement for any reason whatsoever, except for cause, all the
then-unvested Options and Bonus Options shall expire immediately and become null
and void. All vested Options and Bonus Options may be exercised at any time
until the lapse of 90 days from the effective date of termination of the
Agreement. All other terms and provisions of the Options and Bonus Options not
specified herein shall be governed by the terms of the Company’s option plan, as
shall be adopted by the Company and may be amended by the Company at its sole
discretion from time to time.
 
(e)          Expense Reimbursement.  The Company shall pay or reimburse the
Executive for all ordinary and reasonable out-of-pocket expenses actually
incurred (and, in the case of reimbursement, paid) by the Executive during the
Term in the performance of the Executive’s services under this Agreement.
 
(f)          Vacation.  The Executive will be entitled to twenty (20) vacation
days per calendar year, prorated for partial years.  In all other respects, the
Executive’s vacation will be governed by the Company’s vacation policy as will
be adopted by the Company, and amended from time to time at its sole discretion
from time to time.
 
4.             TERMINATION.
 
(a)          Employment at Will. The Executive’s employment with the Company
will be on an at-will basis and nothing contained in this Agreement shall create
a contract of employment for any term. The Executive may decide to leave his
employment at any time and for any reason upon providing to the Company a
written notice of termination sixty (60) days prior to the date of effective
termination (“Termination Notice”). Similarly, the Company may, in its
discretion at any time and for any reason choose to end the Executive’s
employment upon providing Executive with written Termination Notice of sixty
(60) days, provided, however, that in the event of such termination the Company
shall have the option to terminate the Executive’s employment at any time during
such notice period, in which event, subject to Section 3(d) above, the Company
will immediately pay the Executive the equivalent of his Salary and the
benefits, including unused vacation days, according to Section 3(c) above
through the end of such notice period.
 

--------------------------------------------------------------------------------

(b)          Termination for Cause by the Company.  The Company may terminate
the Executive’s employment for Cause at any time during the Employment Period,
effective immediately upon giving the Executive written notice of such
termination.  In such event, the Executive will be entitled only to payments and
benefits accrued to the effective date of termination or that are required by
applicable law governing wage payments or continuation of benefits, and any
Options and Additional Options granted to Executive according to this Agreement,
whether vested or not, shall expire immediately and become null and void.  As
used herein, the term “Cause” will mean any of the following events:
 
(i)          the Executive is convicted of any felony;
 
(ii)          the Executive is convicted of any misdemeanor involving moral
turpitude, if in the reasonable good-faith judgment of the Company such
conviction has or could materially damage the reputation of the Company or is
likely to materially interfere with the Executive’s performance of his duties
hereunder;
 
(iii)          the Executive commits a material breach of this Agreement, or
engages in a willful failure to carry out the material directives of any
superior authorized by the Company to give such directives (which failure is not
cured by Executive within ten (10) days of receipt of written notice); and
 
(iv)          the Executive commits a breach of any fiduciary duty or duty of
loyalty owed to the Company, gross negligence, gross malfeasance, gross
nonfeasance or willful misconduct in the performance of his duties, including,
without limitation, criminal dishonesty, fraud, embezzlement or theft; breach of
any of the Restrictive Covenants as specified in Exhibit A; a material violation
of any Company or other external (e.g., professional) code of conduct to which
the Executive may be subject (which violation is not cured by Executive within
ten (10) days of receipt of written notice); and any act or failure to act that
the Executive knows or reasonably should know is or likely to be materially
injurious to the business or reputation of the Company (which act or failure to
act is not cured by Executive within thirty (30) days of receipt of written
notice).
 
(c)          Death.  If the Executive dies during the Employment Period, this
Agreement and the Executive’s employment will automatically terminate as of the
date of his death.  In such event, the Company will pay to the Executive’s
estate any accrued, earned and unpaid Salary and benefits through the date of
his death, and, if applicable, any unused vacation days accrued as of the date
of his death, and the Executive’s estate will neither be entitled to any further
payments or benefits under this Agreement except as required by any applicable
federal or state law.
 
(d)          Disability.  If the Executive is incapacitated by accident,
sickness or otherwise so as to render him mentally or physically incapable of
performing fully the services required of him under this Agreement (referred to
herein as a “Disability”) for a period of sixty (60) consecutive days, the
Company may terminate this Agreement and the Executive’s employment effective
immediately after the expiration of such period, upon giving the Executive
written notice of such termination. In such event, the Company will pay to the
Executive any accrued, earned and unpaid Salary and benefits through the date of
termination, and, if applicable, any unused vacation days accrued as of the date
of termination, and the Executive will not be entitled to any further payments
or benefits under this Agreement. Notwithstanding the foregoing provision, the
Company acknowledges that it may be subject to the requirements of the Americans
with Disabilities Act, the Family and Medical Leave Act and corresponding state
laws which may affect its right to terminate the Executive’s employment on
account of a Disability.
 

--------------------------------------------------------------------------------

5.             NOTICES.  Any notices or other communications required to be
given pursuant to this Agreement will be in writing and will be deemed given:
(i) upon delivery by hand to the Executive, if delivery is to the Executive, or
to an officer of the Company, other than the Executive, if delivery is to the
Company, as the case may be; (ii) after two (2) business days if sent by express
mail or air courier; (iii) four (4) business days after being mailed, if sent by
registered mail (airmail if to an address in a foreign country from the point of
mailing), postage prepaid, return receipt requested; or (iv) upon transmission,
if sent by facsimile or email (provided that a confirmation copy is sent in the
manner provided in clause (ii) or clause (iii) of this Section 5 within
thirty-six (36) hours after such transmission), except that if notice is
received by facsimile or email after 5:00 p.m. on a business day at the place of
receipt, it will be effective as of the following business day.  All
communications hereunder will be delivered to the respective parties at the
following addresses:
 
If to the Company:


Artemis Therapeutics Inc.
18 East 16th Street, Suite 307
New York, New York 10003
Attn:  Chairman of the Board


With a copy to:
ZAG-S&W, LLP
1633 Broadway, 32nd Floor
New York, New York
Fax No: (212) 660-3001


If to the Executive:
 
Brian M. Culley
2153 Whisper Wind Ln.
Encinitas, CA 92024


With a copy to:
Joshua R. Garber
33 Pearl Street, Apt 14
San Francisco, CA 94103


or to such other address as the person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.
 

--------------------------------------------------------------------------------

6.             GOVERNING LAW AND FORUM.  The parties agree that this Agreement
will be governed and construed by and in accordance with the laws of the State
of New York regardless of the laws that might otherwise govern under applicable
principles of conflict of laws thereof. Each party agrees that all legal
proceedings concerning the interpretations and enforcement of this Agreement and
the transactions completed hereunder shall be commenced exclusively in the state
and Federal courts sitting in New York County. Each party hereby irrevocably
submits to the exclusive jurisdiction of the courts of the State of New York
located in New York County and the United States District Court for the Southern
District of the State of New York for the adjudication of any dispute hereunder
or in connection herewith.
 
7.             WAIVER OF BREACH.  The waiver by the Company of a breach of any
provision of this Agreement by the Executive will not operate or be construed as
a waiver of any subsequent breach by the Executive.
 
8.             SUCCESSORS AND ASSIGNS.  This Agreement will be binding upon and
will inure to the benefit of the parties hereto and their respective heirs,
successors, representatives and assigns.  This Agreement is assignable to any
legal successor of the Company.  This Agreement may not be assigned by the
Executive.
 
9.             ENTIRE AGREEMENT.  This Agreement, which includes the Restrictive
Covenants, constitutes the entire understanding and agreement between the
Company and the Executive with regard to all matters contained herein,
incorporates and supersedes all prior and simultaneous agreements between the
parties concerning the employment of the Executive by the Company.  The parties
agree that the Company’s option plan, as shall be adopted by the Company and may
be amended by the Company at its sole discretion from time to time, governs the
terms of the Company’s stock options and if any provisions of this Agreement
conflict with the terms of the Stock Option Plan, the terms of the Stock Option
Plan shall govern.  The parties are not relying upon, and cannot rely upon, any
prior or contemporaneous agreements, conditions, promises or representations,
oral or written, express or implied, that are not expressly set forth herein.
 
10.           INTERNAL REVENUE CODE SECTION 409A.  This Agreement shall be
interpreted and administered in a manner so that any amount payable hereunder
shall be paid or provided in a manner and at such time and in such form that is
either exempt from or compliant with the applicable requirements of Section 409A
of the Code and applicable guidance and regulations issued thereunder. 
Notwithstanding anything in this Agreement to the contrary, to the extent that
any amount or benefit that would constitute non-exempt “deferred compensation”
for purposes of Section 409A of the Code would otherwise be payable or
distributable hereunder by reason of the Executive’s termination of employment,
such amount or benefit will not be payable or distributable to the Executive by
reason of such circumstance unless (i) the circumstances giving rise to such
termination of employment meet any description or definition of “separation from
service” in Section 409A of the Code and applicable regulations (without giving
effect to any elective provisions that may be available under such definition),
or (ii) the payment or distribution of such amount or benefit would be exempt
from the application of Section 409A of the Code by reason of the short-term
deferral exemption or otherwise. Any taxable reimbursements under this Agreement
will be made no later than the end of the calendar year following the calendar
year the expense was incurred.  For purposes of complying with Section 409A of
the Code, any such reimbursements and any in-kind benefit under this Agreement
will be subject to the following: (A) payment of such reimbursements or in-kind
benefits during one calendar year will not affect the amount of such
reimbursement or in-kind benefits provided during a subsequent calendar year;
and (B) such reimbursement benefit or rights or in-kind benefits may not be
exchanged or substituted for another form of compensation to the Executive.
 

--------------------------------------------------------------------------------

11.           SEVERABILITY.  If any provision of this Agreement is deemed
invalid or unenforceable, the validity of the other provisions of this Agreement
will not be impaired.  If any provision of this Agreement will be deemed invalid
as to its scope, then notwithstanding such invalidity, that provision will be
deemed valid to the fullest extent permitted by law, and the parties agree that,
if any court makes such a determination, it will have the power to reduce the
duration, scope and/or area of such provision and/or to delete specific words
and phrases by “blue penciling” and, in its reduced or blue penciled form, such
provision will then be enforceable as permitted by law.
 
12.           MISCELLANEOUS. This Agreement may be executed in any number of
counterparts, including facsimile or email counterparts, and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and when a counterpart has been
executed by each of the parties hereto, all of the counterparts, when taken
together, shall constitute one and the same agreement. This Agreement may not be
modified or amended unless agreed to in a writing signed by both parties.
 
[signature page follows]
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.
 

 
Company:
 
ARTEMIS THERAPEUTICS INC.
 
By: /s/ Chanan Morris
Name: Chanan Morris
Title:  Chief Financial Officer
 
Executive:
 
/s/ Brian M. Culley
Brian M. Culley




--------------------------------------------------------------------------------



EXHIBIT A
 
EXECUTIVE CONFIDENTIALITY AND INTELLECTUAL
PROPERTY RIGHTS AGREEMENT
 
This Agreement is entered into by and between the undersigned Executive and
Artemis Therapeutics Inc., a Delaware corporation (the “Company”).
 
RECITALS
 
A.          Executive is now, or desires to become, employed by the Company.
 
B.          Executive understands and acknowledges that he will come into
contact with, and be exposed to, valuable, special and unique Company
confidential and proprietary information and trade secrets.  Executive further
acknowledges the highly competitive nature of the Company’s business,
understands, and acknowledges that the restrictions set forth in this Agreement
are reasonable and necessary for the protection of the Company’s legitimate
business interests.
 
NOW, THEREFORE, in exchange for the mutual covenants and conditions set forth
herein, the parties, intending legally to be bound, hereby agree as follows:
 
1.          Consideration.  Executive understands and acknowledges that the
consideration for this Agreement is Executive’s employment by the Company and
the compensation and other valuable benefits to be received by Executive during
the course of Executive’s employment by the Company.
 
2.          Confidential Information.  Executive agrees that, both during
Executive’s employment by the Company and at all times thereafter, Executive
will not, except as required to effectively and appropriately discharge
Executive’s duties to the Company, directly or indirectly use or disclose to any
third person, without the prior written consent of the Company, any Confidential
Information (as hereinafter defined) of the Company or its parents, subsidiaries
or affiliates worldwide (the “Company Group”).  For purposes of this Agreement,
“Confidential Information” means financial data, sales figures, costs and
pricing figures, test reports, test data, test procedures, testing manuals,
testing software, marketing and other business plans, product development,
marketing concepts, personnel matters, drawings, specifications, instructions,
methods, processes, techniques, formulae or any other information of any kind
relating to the service, business and products of the Company Group, technology,
research, research data, business, affairs and finances of the Company Group and
all other know-how, trade secrets or proprietary information, or any copies,
elaborations, modifications and adaptations thereof, which are in the possession
of the Company Group and which have not been published or disclosed to, and are
not otherwise known to, the public.  In the event the Company Group is bound by
a confidentiality agreement or understanding with a contributor, customer,
vendor, supplier or other party regarding the confidential information of such
person, which is more restrictive than specified above in this Section 2, and of
which Executive has notice or is aware, the provisions of such other
confidentiality agreement will be binding upon Executive and will not be
superseded by this Section 2. Executive further agrees that all documents
containing Confidential Information of the Company shall remain the exclusive
property of the Company and that upon the termination of Executive’s employment
with the Company for any reason or at any other time upon request, Executive
will promptly deliver to the Company, without retaining any copies thereof, all
tangible evidence of the Confidential Information, including, without
limitation, all notes, memoranda, records, files and other documents, whether
tangible or intangible, and regardless of how stored or maintained, whether on
hard drives, thumb drives, computer tapes, discs, in “the cloud” or any other
form of technology. Notwithstanding anything contained herein to the contrary,
it is agreed that the obligations of confidentiality and non-use as set forth
hereunder shall not apply to any information that the Executive demonstrates (a)
was known to the Executive or in the public domain before the disclosure
hereunder; or (b) becomes known to the public through no unauthorized act or
omission on the part of the Executive; or (c) is disclosed to the Executive by a
third party having a legal right to make such disclosure; or (d) is required to
be disclosed by applicable law (but as to such disclosure required by applicable
law, the Executive (X) shall give the Company advance notice of such potential
disclosure so as to afford the Company an opportunity, at the Company’s expense,
to object to such disclosure, or ensure confidential treatment to the
Confidential Information revealed according to such requirement, (Y) shall make
such disclosure only to the extent required to be made by such applicable law,
and (Z) ).
 

--------------------------------------------------------------------------------

3.          Non-Solicitation Covenant.  During the term of Executive’s
employment with the Company and for a period of twelve (12) months after such
employment terminates, regardless of the reason, Executive will not directly or
indirectly, for any reason or purpose whatsoever (other than on behalf of the
Company in performing Executive’s required duties for the benefit of the
Company) engage in any of the following activities, whether for Executive’s own
benefit or on behalf of, or in conjunction with, any other corporation,
partnership, limited liability company, proprietorship or business, and whether
as an employee, partner, principal, officer, director, consultant, agent,
shareholder, or otherwise: (i) request or cause any of the Company’s clients to
cancel, modify or terminate any existing or continuing or, to the Executive’s
knowledge, prospective business relationship, with the Company; (ii) persuade,
induce, solicit, influence or attempt to influence, or cause any client or, to
the Executive’s knowledge, prospective client of the Company, to cease or
refrain from doing business, or to decline to do business, or to change or alter
any existing or prospective business relationship, with the Company; (iii)
solicit the employment of, recruit, employ, hire, cause to be employed or hired,
entice away, or establish a business with, any then current officer, manager, or
other employee or agent of the Company or any of their respective affiliates or
any other such person who was employed by the Company within the twelve (12)
months immediately prior to such employment or establishment, or suggest to or
discuss with any such employee the discontinuation of that person’s status or
employment with the Company; or (iv) assist any person, firm, entity, employer,
business associate or member of Executive’s family to commit any of the
foregoing acts.
 
4.          Other Agreements/Warranties.  Executive warrants that Executive is
not bound by the terms of any confidentiality agreement, non-competition
agreement or non-solicitation agreement or any other agreement with a former
employer or other third party which would preclude Executive from accepting
employment with the Company or which would preclude Executive from effectively
performing Executive’s duties for the Company.  Executive further warrants that,
Executive has the right to make all disclosures that Executive will make to the
Company during the course of Executive’s employment by the Company.
 

--------------------------------------------------------------------------------

5.          Company’s Intellectual Property Rights.
 
(i)          Work for Hire.  Executive agrees that all work, materials (tangible
and intangible) and products produced, developed, created or completed by
Executive on behalf of the Company during the course of Executive’s employment
by the Company will be deemed “work for hire,” as such term is defined by the
copyright laws of the United States, and are expressly intended to be wholly
owned, and all copyrights to be held, by the Company.  To the extent that any
such copyrightable works may not, by operation of law, be works for hire,
Executive agrees to and hereby does assign to the Company or its designees
ownership of all copyrights in those works.  The Company will have the right to
obtain and hold in its own name copyrights, registrations and similar protection
which may be available for those works.  Executive agrees to give the Company or
its designees all assistance reasonably required to secure or protect those
rights.
 
(ii)          Company’s Proprietary Rights.  Executive agrees that all
discoveries, developments, ideas, improvements, modifications, innovations,
inventions, processes, know-how, technical information, secret processes,
programs, operating instructions, manuals, documentation, discs, tapes, written
materials, systems, techniques, hardware, software, test procedures or other
things, whether or not patentable (referred to herein as “Work Products”), that
are made, conceived or reduced to practice by Executive, while employed by the
Company, solely or with others, whether or not during working hours or on the
Company’s premises, and that (i) relate to the Company’s activities or actual or
demonstrably anticipated research or development or a reasonable or contemplated
expansion thereof, or (ii) result from any work performed by Executive for the
Company, or (iii) are developed on the Company’s time or using the Company’s
equipment, supplies, facilities or trade secret information, or (iv) are based
upon or are related to trade secrets and other confidential information of the
Company, its parent company or affiliates that Executive have had access to
through Executive’s employment by the Company, will be the exclusive property
of, and will promptly be disclosed by Executive to, the Company.
 
(iii)          This Agreement does not apply to an invention for which no
equipment, supplies, facilities, or trade secret information of the Company was
used and which was developed entirely on the receiving party’s own time, unless
(a) the invention relates directly (i) to the business of the Company, or (ii)
to the Company’s actual or demonstrably anticipated research or development, or
(b) the invention results from any work performed by the receiving party for the
Company.  Without limiting the foregoing, the receiving party acknowledges that
the receiving party has been advised that this Section 5 does not apply to any
Work Product or other inventions that fully qualify under Section 2870 of the
California Labor Code, which states as follows:
 

(a)
Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 
(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or (2) Result from any work performed by the
employee for the employer.
 

--------------------------------------------------------------------------------

(b)
To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 
(iv)          General.  Without limiting the preceding subsections of this
Section 6, all intellectual property developed or generated by Executive during
and in the course and scope of his employment with the Company, including any
trademarks or trademark rights, shall be the exclusive property of the Company.
 
(v)          Cooperation.  Executive agree that, at any time during or after
Executive’s employment with the Company, Executive will, without further
compensation but at the Company’s sole expense, sign all papers and cooperate in
all other acts reasonably required to secure or protect the Company’s rights in
all such property identified in subsection (b) above, including without
limitation executing written assignments therefor and applying for, obtaining
and enforcing patents thereon in any and all countries.  In the event that
Executive is unable or unavailable or will refuse to sign any lawful or
necessary documents required in order for the Company to apply for and obtain a
patent or patents with respect to any work performed by Executive (including
applications or renewals, extensions, divisions or continuations), Executive
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as Executive’s agents and attorneys-in-fact to act for and
in Executive’s behalf, and in Executive’s place and stead, to execute and file
any such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents with respect to such new developments with
the same legal force and effect as if executed by Executive.
 
(vi)          Assignment of Intellectual Property Rights.  Nothing set forth in
this Agreement will be deemed to limit the Company’s right to assign any
intellectual property rights to any other party, whether a member of the Company
Group or otherwise.
 
6.          Enforcement/Remedies.  Executive understands and acknowledges that a
breach of the provisions of this Agreement would injure the Company irreparably
in a way which could not be adequately compensated for by damages.  Executive
therefore agrees that in the event of any breach or threatened breach by
Executive, Executive will be subject to disciplinary action up to and including
termination by the Company, and the Company will be entitled to an injunction,
without bond, restraining such breach, as well as costs and attorneys’ fees
relating to any such proceeding or any other legal action to enforce the
Agreement.  Nothing herein will be construed, however, as prohibiting the
Company from pursuing other available remedies or recovering on any claim for
damages for such breach or threatened breach.
 

--------------------------------------------------------------------------------

7.          Governing Law and Forum.  The parties agree that this Agreement will
be governed and construed by and in accordance with the laws of the State of New
York regardless of the laws that might otherwise govern under applicable
principles of conflict of laws thereof. Each party agrees that all legal
proceedings concerning the interpretations and enforcement of this Agreement and
the transactions completed hereunder shall be commenced exclusively in the state
and Federal courts sitting in New York County. Each party hereby irrevocably
submits to the exclusive jurisdiction of the courts of the State of New York
located in New York County and the United States District Court for the Southern
District of the State of New York for the adjudication of any dispute hereunder
or in connection herewith.
 
8.          Severability.  If any provision of this Agreement is deemed invalid
or unenforceable, the validity of the other provisions of this Agreement will
not be impaired.  If any provision of this Agreement will be deemed invalid as
to its scope, then notwithstanding such invalidity, that provision will be
deemed valid to the fullest extent permitted by law, and the parties agree that,
if any court makes such a determination, it will have the power to reduce the
duration, scope and/or area of such provision and/or to delete specific words
and phrases by “blue penciling” and, in its reduced or blue penciled form, such
provision will then be enforceable as permitted by law.
 
9.          Assignment.  The provisions of this Agreement will inure to the
benefit of the successors and assigns of the Company.
 
10.         Entire Agreement/Waiver.  This Agreement represents the entire
understanding of the parties with respect to its subject matter, no modification
of any provision hereof will be valid unless made in writing and signed by the
parties hereto, and no waiver of any provision hereof will be valid unless made
in writing and signed by the party to be charged with such waiver.  The parties
are not relying upon, and cannot rely upon, any prior or contemporaneous
agreements, conditions, promises or representations, oral or written, express or
implied, that are not expressly set forth herein.  This Agreement may be
modified or amended only in a writing signed by both parties.
 
[signature page follows]
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized representative, and Executive has executed this Agreement as of
the date set forth below.
 

 
Company:
 
ARTEMIS THERAPEUTICS INC.
 
By: /s/ Chanan Morris
Name: Chanan Morris
Title: Chief Financial Officer
 
Executive:
 
/s/ Brian Culley
Brian Culley




--------------------------------------------------------------------------------

 
APPENDIX A:
 
2017 Board-Approved Corporate Goals with Weightings:
 
1.          Develop corporate messaging and solicit and close a Capital Raise to
support the Company’s operational plan, by Investment Date.
60%
2.          Oversee Company’s operations, including staff and contractors,
identify issues and implement solutions, to advance the development of Company
assets.
40%

 
The Company’s Board of Directors shall determine Executive’s percent performance
toward the 2017 Corporate Goals. For example, 80% performance on Goal 1 and 70%
performance on Goal 2 would equal [(.8*.60)+(.7*.40)] for an overall performance
level of 76% toward Executive’s Bonus Eligibility [.76*(50% of Executive’s
Salary)], or $114,000, assuming a successful Capital Raise occurs prior to the
Investment Date.
 

--------------------------------------------------------------------------------